PER CURIAM.
This is an appeal from an adverse final judgment quieting title to certain lands in Dade County. The chains of title are not in dispute. The case was tried without a jury, and a joint exhibit was presented, consisting of various instruments, documentation, plats and material from previous lawsuits involving the subject property. The trial court ruled in favor of the appellees, and this appeal ensued.
According to a pre-trial stipulation, the sole issue to be resolved was title to approximately two acres of land lying along the border of several tracts of platted lands. The controversy stems from the fact that the property in question has been described by reference to both a Government Subdivision Survey and a plat that was derived therefrom, known as the Richardson-Kellett plat. According to the Richardson-Kellett plat, the eastern border of tracts 8 and 9 overlap the western border of tract 10 as described in the Government Survey.
Ultimately, this dispute centers around the intent of various grantors and mortgagors within the chain of title to rely upon one or the other of the two possible descriptions of the property. The trial court found that the parties to these transactions had relied upon the Richardson-Kellett plat in all critical instances.
Upon examining the record, we find that the conclusions of the trial court are supported by substantial competent evidence. In such a case, we will not disturb the findings of the trier of fact. See Silver v. Wilson, 221 So.2d 201 (Fla. 1st DCA 1969).
Affirmed.